UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6278


DAVID GRAHAM GOODMAN,

                Plaintiff - Appellant,

          v.

KENNETH W. STOLLE, Sheriff/High Constable; JOHN DOE,
Sergeant/Sheriffs   Deputy;   JOHN   DOE,   Corporal/Sheriffs
Deputy; JOHN DOE, Deputy Sheriff; JANE DOE, Deputy Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00540-GBL-IDD)


Submitted:   May 1, 2014                        Decided:   May 20, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Graham Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David   Graham      Goodman       seeks    to   appeal    the    district

court’s order dismissing his complaint without prejudice.                           The

district court has subsequently ordered that its dismissal order

will be vacated, and the case will go forward.                      This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),   and   certain   interlocutory         and       collateral      orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                     The order that

Goodman   seeks    to   appeal    is     neither      a    final    order    nor     an

appealable interlocutory or collateral order.                      Accordingly, we

dismiss the appeal for lack of jurisdiction.                    We dispense with

oral   argument    because     the     facts    and    legal    contentions         are

adequately    presented   in     the    materials      before      this    court    and

argument would not aid the decisional process.

                                                                            DISMISSED




                                         2